Citation Nr: 1236575	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-31 341A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder with headaches.

2.  Entitlement to an initial disability rating in excess of 20 percent for bladder incontinence, prior to April 18, 2012.

3.  Entitlement to an initial disability rating in excess of 60 percent for bladder incontinence, from April 18, 2012.

4.  Entitlement to an initial disability rating in excess of 20 percent for residuals, status post-lumbar fusion, prior to August 2, 2011.  

5.  Entitlement to an initial disability rating in excess of 40 percent for residuals, status post-lumbar fusion, from August 2, 2011.  

6.  Entitlement to an initial disability rating in excess of 10 percent for fecal incontinence.  

7.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

9.  Entitlement to an initial, compensable disability rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from May 1995 until September 1997.  The Veteran also had prior inactive service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeals of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In an August 2005 rating decision, the RO, in pertinent part, denied service connection for neck aches with headaches.  
In a September 2010 rating decision, the RO, in pertinent part, granted service connection for: residuals, status post-lumbar fusion (with a 20 percent disability rating from December 28, 2004), bladder incontinence (with a 20 percent disability rating from December 28, 2004), fecal incontinence (with a 10 percent disability rating from December 28, 2004), peripheral neuropathy of the left lower extremity (claimed as tingling in buttock and numbness in legs) (with a 10 percent disability rating from December 28, 2004), peripheral neuropathy of the right lower extremity (claimed as tingling in buttock and numbness in legs) (with a 10 percent disability rating from December 28, 2004), and erectile dysfunction (with a noncompensable evaluation from September 21, 2006).

The August 2005 rating decision also included a denial of service connection for carpal tunnel syndrome of both arms. Although the Veteran filed a notice of disagreement with that decision in August 2006, the RO did not issue a statement of the case for that issue.  In September 2012, however, the Veteran withdrew his appeal of all issues.  As such, that claim has been withdrawn.  

Additionally, in a February 2012 rating decision, the RO granted service connection for an adjustment disorder with mixed anxiety and depressed mood.  In a May 2012 rating decision, the RO also granted entitlement to individual unemployability.  The Veteran has not filed a notice of disagreement with either of those decisions.  As such, those matters are not currently before the Board.  

In a May 2012 rating decision, the RO also increased the disability ratings for bladder incontinence (to a 60 percent disability rating from April 18, 2012) and residuals, status post-lumbar fusion (to a 40 percent disability rating from August 2, 2011). 

The Veteran requested a hearing before a member of the Board, which was scheduled for September 2012.  The record indicates that the Veteran failed to appear for his hearing.  Because he has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 1995 until September 1997.  

2.	On September 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
DEBORAH W. SINGLETON  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


